                   Case 1:18-cv-10476-LGS Document 114 Filed 07/02/20 Page 1 of 3
JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                                    32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                                              New York, NY 10004
Denise Schulman                                                                                                     Phone (212) 688-5640
Josef Nussbaum                                                                                                         Fax (212) 688-2548
Lucas C. Buzzard                                                                                                         www.jk-llp.com

                                                  The Skanska Defendants shall file a letter response by July 8, 2020.

                                                  So Ordered.

                                                  Dated: July 2, 2020
                                                         New York, New York


                                    Re: Navar v. Walsh Construction Company II, LLC, et al.
                                          Index No.: 18-cv-10476

        Dear Judge Schofield:

                We represent Plaintiffs Allison Navar and Camille Robertson in the above-referenced
        action. We write to respectfully request a pre-motion discovery conference pursuant to Local Rule
        37.2 and Section III.C.3 of this Court’s Individual Rules and Procedures. Specifically, Plaintiffs
        request that the Court order Defendants Skanska USA Civil Northeast, Inc. and Skanska USA
        Building, Inc. (the “Skanska Defendants”) to produce a complete list of potential members of the
        Equal Pay Act collective certified by this Court on May 7, 2020. (ECF No. 107.)

                In its May 7 Order, this Court certified an EPA collective consisting of “all female
        employees of any Defendant who: (1) have been assigned to work at the Joint Venture among
        Defendants for a redevelopment project at Laguardia Airport (‘JV’), at any time three years prior
        to the [NOTICE DATE] and (2) worked on any of five site-wide ‘coordination’ groups at the JV
        (a) Environmental, Health & Safety, (b) Quality, (c) Design/Build Management, (d) Commercial
        Management, or (e) Financial (which contains the sub-groups of Project Controls, Business
        Management, Project Accounting & Finance).” (ECF No. 107.) By order entered on May 15, 2020,
        the Court (1) ordered all Defendants to provide Plaintiffs with contact information for all potential
        members of the collective by June 15 and (2) directed Plaintiffs to disseminate the collective notice
        by July 15. (ECF No. 110.)

                On June 15, the Skanska Defendants provided a spreadsheet containing contact information
        for some 44 female employees who, the Skanska Defendants represented, were assigned to work
        at the JV in the specified “coordination” groups during notice period (i.e., from July 15, 2017 to
        July 15, 2020).1 Plaintiffs’ counsel compared this spreadsheet to the lists of names and salary data
        that the Skanska Defendants had previously produced in connection with Plaintiffs’ motion for
        conditional collective certification. (See ECF No. 88-2 (spreadsheets produced by Skanska
        Defendants with salary data of employees in the “coordination” groups in November 2016, March

        1
         On June 15, 2020, Defendant Walsh Construction Company II, LLC also provided a separate spreadsheet
        containing the contact information of its potential collective members. Plaintiffs do not take issue with the list
        provided by Defendant Walsh.
         Case 1:18-cv-10476-LGS Document 114 Filed 07/02/20 Page 2 of 3



2017, October 2017, and September 2018).) Plaintiffs’ counsel discovered that there were female
employees whose names appeared on the Skanska Defendants’ salary data lists for October 2017
and September 2018 (both within the notice period) but did not appear on the Skanska Defendants’
list of potential collective members. Specifically, Plaintiffs identified four such individuals:
Jasmine Tucker, Naiesha Williams, Brandi Murphy, and Samiha Shakil.

        When asked about this issue, counsel for the Skanska Defendants explained that if there
were names that had not been included on the Skanska Defendants’ list of potential collective
members, it was because it had been determined that such individuals were not employed by either
Skanska Defendant. Specifically, Skanska’s counsel explained that it was possible that such
individuals were “independent contractors” or had been “hired through a temp agency.” On June
19, Plaintiffs’ counsel requested that the Skanska Defendants update their list of potential
collective members to include all females who had been included on the salary data lists the
Skanska Defendants produced in discovery, contending that any challenge to an individual’s
“employee” status under the EPA should be raised when and if that individual joined the lawsuit.
To date, Plaintiffs’ counsel has not received a response from the Skanska Defendants, despite
sending a follow-up email on June 24.

        The Skanska Defendants should be ordered to produce a complete list of potential
collective members, including individuals assigned to the specified “coordination” groups during
the notice period who the Skanska Defendants classified as independent contractors or who were
hired through temporary employment agencies. Whether an individual is an “employee” under the
EPA is a mixed question of law and fact that is to be determined by the “economic realities” of the
relationship between the parties. See, e.g., Downes v. JP Morgan Chase & Co., No. 03-cv-8991
(GEL)(MHD), 2006 U.S. Dist. LEXIS 13582, at *49 (S.D.N.Y. Mar. 23. 2006) (noting that the
EPA uses the Fair Labor Standards Act’s test for employment status). This is a fact-specific inquiry
that examines all the details of the actual working relationship. See, e.g., id. at *50. Under this
inquiry, it may well be the case that individuals the Skanska Defendants hired through temporary
employment agencies or classified as independent contractors are, in fact, “employees” under
EPA. See id. at *51-69 (concluding that triable issues of fact existed as to whether a “consultant”
paid by a third party and assigned to work at defendant’s bank was an “employee” of defendant
under the EPA).

         Ultimately, the question of whether an individual is an “employee” covered by the EPA is
a merits issue that is not to be decided at the collective certification stage. See, e.g., Martin v. Sprint
Mgmt. Co., No. 15-cv-5237 (PAE), 2016 U.S. Dist. LEXIS 352, at *46 & n. 29 (S.D.N.Y. Jan. 4,
2016) (citing cases and observing that courts “routinely” grant conditional certification “in cases
that involve claims by the defendant that an independent contractor . . . exemption appl[ies]”). The
proper time for the Skanska Defendants to raise the argument that they did not “employ” an
individual within the meaning of the EPA, therefore, is after such an individual joins this lawsuit.
Moreover, the Skanska Defendants should not be permitted to unilaterally withhold contact
information for those individuals whose salary data they produced in discovery, especially when
Plaintiffs relied on that data to obtain conditional collective certification. (See ECF No. 88-2.)

       For all of the above reasons, the Skanska Defendants should be directed to provide contact
information for all females they assigned to the five specified “coordination” groups at the JV

                                                    2
         Case 1:18-cv-10476-LGS Document 114 Filed 07/02/20 Page 3 of 3



during the notice period, including those who (a) were classified as independent contractors, (b)
were hired through temporary employment agencies, or (c) appear on the lists of salary data lists
for the time periods of October 2017 or September 2018 that the Skanska Defendants produced in
discovery.

       Finally, in accordance with Fed. R. Civ. P. 37(a)(5)(A), the Court should order the Skanska
Defendants to pay Plaintiffs’ reasonable expenses, including attorneys’ fees, incurred in
connection with this dispute.

       We thank the Court for its attention to this matter.


                                                     Respectfully submitted,

                                                     _/s/Lucas C. Buzzard_________
                                                     Lucas C. Buzzard




                                                 3
